Opinion by
Mr. Chiee Justice Sterrett,
This case was argued with the appeal in Samuel Mitchell’s Estate, No. 505, of January term, 1896, in which an opinion has just been filed affirming the decree of the orphans’ court. The questions considered and decided in that case virtually dispose of the questions presented by the record in this case, and require that the decree of the court below be affirmed. There is nothing in either of the specifications of error- that requires discussion. For reasons which sufficiently appear in the record of this case, and in the opinion above referred to, the learned judge was clearly right in dismissing appellant’s exception to the auditor’s report, etc., and in discharging rule to show cause.
Decree affirmed and appeal dismissed at appellant’s cost.